PER CURIAM:
The claimant, Carl W. Pettit, seeks an award of $1,355.50 from the respondent, Division of Highways, for damage to his 1972 Volkswagen Beetle resulting from a two vehicle accident. The damage occurred on the evening of November 26, 1993, while the claimant and his wife, Lorraine Pettit, were traveling west on Dairy Road in Putnam County. The claimant was unfamiliar with the condition of the roadway, and his visibility was limited by rain and darkness. According to the claimant, he was driving approximately twenty-five miles per hour when he unknowingly entered the intersection of Dairy Road and West Virginia Route 62. At this time, Mrs. Pettit screamed and the claimant immediately attempted to stop his vehicle. However, the vehicle slid into the intersection and struck a vehicle traveling north on West Virginia Route 62. The claimant testified that no stop sign was posted at the intersection, nor were there any signs along Dairy Road to warn motorists of the intersection.
As a result of the accident, the claimant’s vehicle was substantially damaged. Fortunately, the claimant and Mrs. Pettit escaped the accident without physical injury. The cost to repair the claimant’s vehicle totaled $1,355.50. The claimant did not have automobile insurance which covered the damage to his vehicle.
Claude Blake, the Chief Claim Investigator for the respondent, testified that he questioned several employees at the respondent’s Putnam County Headquarters about the intersection of Dairy Road and West Virginia Route 62. He also reviewed maintenance records and checked with state police officials to determine if any complaints were filed about a missing stop sign at the intersection of Dairy Road and West Virginia Route 62. Mr. Blake’s investigation revealed no information concerning how the sign was removed or when and who replaced the sign.
Jim Russell, a traffic control supervisor for the respondent, testified that he is responsible for thousands of stop signs throughout Kanawha, Boone, Clay and Putnam counties. According to Mr. Russell, his records provided no indication of when the stop sign was removed. In addition, Mr. Russell was unable to determine who replaced the stop sign or when it was replaced.
The duty owed by the respondent to motorists in West Virginia requires the respondent to maintain roads in a reasonable and diligent manner for the typical circumstances for which roads are utilized. This standard applies to various kinds of road defects including the failure to post traffic control signs.
The evidence in this claim revealed that the intersection of Dairy Road and West Virginia Route 62 is located near a high school, housing development, and country club. Although the *89respondent’s witnesses strongly denied any knowledge of the missing stop sign, it was undisputed that no stop sign was posted at'-the intersection when the accident occurred. Since the intersection was located in a heavily traveled area and the presence of a stop sign was pivotal to the safe flow of traffic through the intersection, this Court finds that the respondent failed to maintain the intersection in a safe and proper manner.
The Court, having determined that the respondent was negligent in its care and maintenance of the intersection of Dairy Road and West Virginia 62 at the time of the claimant’s accident, hereby makes an award to the claimant in the amount of $1,355.50.
Award of $1,355.50.